Opinion filed December 16,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00312-CR
                                                    __________
 
                        RODOLFO
HUMBERTO ROCHA, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 19th District Court 
 
                                                        McLennan
County, Texas
 
                                               Trial
Court Cause No. 2009-1584-C1  
 

 
                                            M
E M O R A N D U M    O P I N I O N
            The
trial court convicted Rodolfo Humberto Rocha, upon his plea of guilty, of
aggravated assault.  Pursuant to the plea bargain agreement, the trial court
assessed his punishment at confinement for ten years.  We dismiss.
            The
clerk’s record reflects that the trial court imposed the sentence in open court
on February 22, 2010.  Appellant’s notice of appeal was filed on September 10,
2010, 200 days after the date the sentence was imposed.  The notice of appeal
is not timely pursuant to Tex. R. App. P.
26.2.  Moreover, we note the trial court’s certificate of right to
appeal states that appellant has waived his right to appeal and that he has no
right to appeal.
            On
November 16, 2010, the clerk of this court wrote the parties advising them that
the notice of appeal appeared to be out of time and directing appellant to
respond on or before December 6, 2010, showing grounds for continuing the
appeal.  There has been no response to our November 16 letter.
            Absent
a timely notice of appeal or the granting of a timely motion for extension of
time, this court does not have jurisdiction to entertain an appeal.  Slaton
v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860
S.W.2d 108, 109-10 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d
96, 97 (Tex. Crim. App. 1988).   Appellant has not filed a timely notice of
appeal or a timely motion for extension of time pursuant to Tex. R. App. P. 26.3.
            Therefore,
the appeal is dismissed for want of jurisdiction.
 
 
                                                                                    PER
CURIAM
 
December 16,
2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.